Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                 March 30, 2015

The Court of Appeals hereby passes the following order:

A15A1150. THOMPSON v. BANK OF AMERICA.

      Appellant’s brief and enumerations of error were due to be filed on March 12,
2015. This Court granted Appellant’s “Motion to Extend Time for Filing Appellant’s
Brief,” giving Appellant until March 20, 2015, to file. That date has passed, and
Appellant’s brief and enumerations of error have not been filed. Accordingly, this
appeal is DISMISSED pursuant to Court of Appeals Rules 13, 15 (a), and 23 (a).

                                      Court of Appeals of the State of Georgia
                                                                           03/30/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.